Exhibit 10.12
AMENDMENT TO
AMENDED AND RESTATED MANAGEMENT EMPLOYMENT AGREEMENT
     THIS AMENDMENT is entered into as of November 4, 2008, by and between Alon
USA GP, LLC, a Delaware limited liability company (the “Company”), and Harlin R.
Dean (“Manager”).
     WHEREAS, the Company and Manager entered into that certain Amended and
Restated Management Employment Agreement, dated as of August 9, 2006 (the
“Agreement”), and wish to amend the Agreement to assure that any payments under
the Agreement that (i) constitute a deferral of compensation within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
comply with the requirements of Section 409A to avoid the imposition of excise
taxes and (ii) qualify for an exemption from deferred compensation treatment
under Section 409A of the Code satisfy the requirements of such exemption. Terms
not defined in this Amendment will have the meaning set forth in the Agreement.
     NOW, THEREFORE, the parties agree as follows:
     1. To the extent that a payment becomes due to Manager under Section 10 of
the Agreement by reason of Manager’s termination of employment, (i) the term
“termination of employment” will have the same meaning as “separation from
service” under Section 409A of the Code (ii) except as provided in Section 2
hereof, all such payments will be made in a single lump sum no later than 60
days after the date on which Manager terminates employment.
     2. If the Company makes a good faith determination that a payment under the
Agreement (i) constitutes a deferral of compensation for purposes of
Section 409A, (ii) is made to Manager by reason of his separation from service
and (iii) at the time such payment would otherwise be made Manager is a
“specified employee” as hereinafter defined, the payment will be delayed until
the first day of the seventh month following the date of such termination of
employment and will bear interest at the prime rate of interest as published in
the Wall Street Journal on the first business day following the date of
Manager’s termination of employment. For purposes of this Section 2, a specified
employee is an officer of Alon USA Energy, Inc. with annual compensation in
excess of $150,000 (as adjusted for years after 2008), provided that only the 50
highest paid officers of Alon USA Energy, Inc. may constitute “specified
employees” for any 12-month period. An individual who is identified as a one of
the 50 highest paid officers during any portion of a calendar year will be a
specified employee for purposes of the Agreement during the 12-month period
beginning on April 1 of the following calendar year.
     3. To the extent that any payment made under the Agreement constitutes a
deferral of compensation subject to Section 409A of the Code, the time of such
payment may not be accelerated except to the extent permitted by Section 409A.
Where Section 409A of the Code permits a payment or benefit that constitutes a
deferral of compensation to be accelerated, the payment or benefit may be
accelerated in the sole discretion of the Company.
     4. Any expense reimbursements required to be made under the Agreement will
be for expenses incurred by Manager during the term of the Agreement, and such
reimbursements will be made not later than December 31st of the year following
the year in which Manager

 



--------------------------------------------------------------------------------



 



incurs the expense; provided, that in no event will the amount of expenses
eligible for payment or reimbursement in one calendar year affect the amount of
expenses to be paid or reimbursed in any other calendar year. Manager’s right to
expense reimbursement will not be subject to liquidation or exchange for another
benefit.
     5. Notwithstanding any provision of the Agreement to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A, the
Company reserves the right to make amendments to the Agreement as the Company
deems necessary or desirable solely to avoid the imposition of taxes or
penalties under Section 409A.
     6. The provisions of this Amendment supersede and replace in their entirety
any conflicting provision set forth in the Agreement.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

            ALON USA GP, LLC
      By:   /s/ Jeff D. Morris         Name:       Jeff D. Morris       
Title:      Chief Executive Officer        MANAGER
      /s/ Harlin R. Dean            Harlin R. Dean           



- 2 -